UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4742


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ISAAC ABDI HASHI,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00095-CMC-1)


Submitted:    February 27, 2009             Decided:   March 16, 2009


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney,   Dean  A.   Eichelberger,   Assistant  United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Isaac Abdi Hashi pled guilty to assault on a federal

officer by means of a dangerous weapon, 18 U.S.C.A. § 111(a),

(b) (West Supp. 2008), and was sentenced to a term of 210 months

imprisonment.         Hashi appeals his sentence, contending that the

district      court    clearly    erred       in    finding   that   his    offense

involved more than minimal planning.                 We affirm.

              Hashi was in federal custody awaiting deportation when

he spoke with Deportation Officer Norman Bradley about his case.

Bradley then left Hashi’s cell to talk with other detainees.

Hashi mixed a solution of baby oil, hand lotion, and water in a

cup and heated it in a microwave.                  He took this to where Bradley

was talking to a detainee and threw the hot, oily mixture in

Bradley’s face.        Bradley suffered burns to 80% of the cornea in

his left eye, severe cornea abrasion, and second degree burns to

his   face.     When    Hashi    was    interviewed      immediately    after   the

attack, he calmly explained how he mixed the solution, heated

it, and threw it on Bradley.              In a subsequent interview, Hashi

said he had planned the attack because he was angry at all

immigration officers.

              In sentencing Hashi, the district court found that the

offense    involved     more     than   minimal       planning    because   Hashi’s

conduct amounted to more than a simple form of assault.                         The

court found that the attack was planned, rather than impulsive,

                                          2
and that the combination of ingredients Hashi used made the burn

more serious.

            The sentencing court’s factual determination that the

offense   involved     more     than    minimal   planning     is    reviewed   for

clear error.     United States v. Pearce, 65 F.3d 22, 26 (4th Cir.

1995).     Application Note 2 to USSG § 2A2.2 defines more than

minimal     planning     as     “more      planning   than     is    typical    for

commission of the offense in a simple form.”                  The Note explains

that waiting to assault the victim when no witnesses are present

is an example of minimal planning, while luring the victim to a

particular place for the purpose of attacking him or concealing

the   defendant’s      identity      are   examples    of    more    than   minimal

planning.

            Hashi      argues     that      his   offense      was    essentially

spontaneous, that he used only materials that were supplied to

him and made no effort to conceal his conduct, and that his case

is thus distinguishable from other cases in which the defendant

made more elaborate preparations for an assault.                     We note that

undisputed information in the presentence report indicated that

Hashi’s decision to combine and heat several substances together

created a substance more harmful than any of the ingredients

would    have   been    if    used     separately.      The    record   does    not

establish with certainty that Hashi anticipated this result, but

his   conduct   indicates       something      more   than    minimal   planning.

                                           3
Therefore, we cannot say that the district court clearly erred

in deciding that Hashi’s actions constituted more than minimal

planning.

              Accordingly,    we   affirm     the   sentence   imposed     by   the

district    court.     We    dispense    with   oral     argument    because    the

facts   and    legal   contentions      are   adequately    presented      in   the

materials     before   the   court    and     argument    would     not   aid   the

decisional process.

                                                                          AFFIRMED




                                         4